Citation Nr: 0528693	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for adult-acquired 
hydrocephalus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.  The veteran served with the New Mexico Army National 
Guard from June 1986 to September 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In July 2003, the veteran presented testimony at a regional 
office hearing.

In December 2004, the Board remanded the matter for 
additional evidentiary development.


FINDING OF FACT

Adult-acquired hydrocephalus was not present in service or 
for many years thereafter nor does the record contain any 
indication that it is it related to the veteran's active 
service or any incident therein.


CONCLUSION OF LAW

Adult-acquired hydrocephalus was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are October 2002, July 2003, and December 2004 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim for 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in July 2001.  Thereafter, the RO 
provided notice in October 2002, July 2003, and December 
2004.  Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service and New Mexico National Guard 
medical records; private treatment records from Del 
Neurological Associates, including from Robert A. Feldman, 
M.D.; St. Vincent Hospital; Presbyterian Health Care Services 
Espanola Multi-Specialty Clinic; Bélyn Schwartz, M.D., at 
Rehabilitation Medicine Associates of Northern New Mexico and 
Secure Health Information Corp.; and a VA examination report 
dated in January 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-24 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

Service medical records reveal that the veteran reported on 
January 7, 1986, with complaints of persistent headaches, 
lasting for two weeks.  The veteran denied any head trauma in 
the last 72 hours; there was no obvious drowsiness or 
confusion, no visual problems, nausea, or vomiting.  He had 
no numbness or tingling and there was no increased blood 
pressure.  The veteran was diagnosed as having sinus 
headaches. The veteran's May 1986 discharge examination was 
silent as to complaints of head trouble; however, slight 
farsightedness was documented. 

In August 1999, the veteran was first diagnosed as having 
""congenital-acquired hydrocephalus," probably from 
aqueductal stenosis, but of adult-onset symptoms.  The 
veteran underwent surgery for chronic left sided subdural 
hematoma and VP shunting.    

In July 2002, due to his hydrocephalus, the veteran was 
separated from the Army National Guard as medically unfit for 
retention.

In February 2003, the veteran alleged that his nexus to 
service was the fact that he did not experience vision 
problems until his period of active service.  He also argued 
that, during his period of service, he was administered 
multiple vaccines.  

In July 2003, the veteran presented testimony at a regional 
office hearing.  He testified that he collapsed while on duty 
with National Guard, and that that was when they found out 
that he had adult hydrocephalus that required the 
implantation of shunts.  After he had the shunts implanted, 
he no longer needed his reading glasses.  

In November 2003, the veteran submitted a statement from Dr. 
Schwartz.  Dr. Schwartz recounted that the veteran served on 
active duty from 1983 to 1986, and then joined the National 
Guard.  The veteran related to her that, as early as 1983, he 
began experiencing visual deficits, for which he was 
prescribed glasses.  The veteran also reported that in 1988, 
he suffered severe heat exhaustion and in 1999, developed 
headaches and dizziness.  The veteran noted that in June 
1999, he underwent a right-sided VP shunt placement and was 
diagnosed as having acquired hydrocephalus.  Based on her 
review of the record, Dr. Schwartz opined that the veteran's 
hydrocephalus, status post-VP shunt placement, symptoms began 
during his period of active service.   

In January 2004, the veteran presented for a VA examination.  
After a review of the medical evidence of record, the 
examiner recounted that the veteran's symptoms developed 
rather suddenly in 1999, characterized by significant 
difficulty walking, incontinence, and severe headaches.  He 
was diagnosed as having hydrocephalus secondary to aqueductal 
stenosis and underwent a shunting procedure.  Neurological 
examination revealed slow mental status.  The cranial nerves 
and optic disks were normal and the visual fields were 
intact.  Motor system examination revealed jerkiness to his 
arms and legs and small tremor in the left arm.  Sensory 
examination to vibration, joint position sense, and pin was 
normal in the feet and hands.  The veteran was diagnosed as 
having adult-onset hydrocephalus, by history, secondary to 
aqueductal stenosis; the exact etiology was unknown.  The 
examiner opined that it was not likely that the veteran's 
acquired hydrocephalus began during his period of service.  
He related that the veteran worked effectively in the 
National Guard for 13 years, until 1999, when the 
hydrocephalus presented itself in an acute manner, as it 
often does.  The visual complaints documented in the 
veteran's service medical records reflected only a mild far-
sightedness; otherwise, his examination was normal.  The 
examiner stated that he gave no credence to the veteran's 
allegation that his vision problems during service were a 
symptom of hydrocephalus.  Additionally, because the 
veteran's in-service headaches were attributed to sinus 
difficulties and because they did not blossom into the full-
blown picture of hydrocephalus, it was not likely that they 
were related to his current medical problems. 


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As the law applies in this case, the term "active military 
service" means active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUCTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 U.S.C.A. § 3.6(a) 
(2005).  Active duty for training is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22) (West 2002).   
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2005).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90. "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

The veteran seeks entitlement to service connection for 
adult-acquired hydrocephalus.  In October 2002, he stated 
that although his treating physicians were unsure of the 
etiology of his hydrocephalous, they had stated that it could 
have been brought on by stress.  During his service with the 
New Mexico Army National Guard, the veteran alleged he was in 
a stressful position as Clothing Issuer Manager.  In February 
2003, the veteran alleged that his adult hydrocephalus began 
during his period of service.  This was evidenced by the fact 
that he did not need glasses prior to his entry into service, 
but required them upon discharge.  

The Board will first address whether the veteran is entitled 
to service connection for adult-acquired hydrocephalus as due 
to his period of active service from August 1983 to June 
1986.  Upon a review of the aforementioned evidence, the 
Board finds that service connection is not warranted.  
Service medical records are entirely negative as to 
complaints or diagnosis of adult-acquired hydrocephalus.

Similarly, post-service medical records are devoid of any 
evidence of adult-acquired hydrocephalus for years after his 
separation from service.  The veteran was first diagnosed in 
June 1999, 13 years after his period service.  

It is also noted that the record contains conflicting 
opinions as to whether the veteran's current adult-acquired 
hydrocephalus is etiologically related to his period of 
service.  Dr. Schwartz opined that the veteran's 
hydrocephalus, status post-VP shunt placement, symptoms began 
during his period of active service because he had vision 
problems and headaches.  Dr. Schwartz's statement appears to 
be based on history as offered by the veteran; the statement 
was not accompanied by any corroborating medical records or 
evidence.  

In January 2004, a VA examiner opined that based on a review 
of the veteran's history, records, and evaluations the 
veteran did not exhibit any symptoms adult-acquired 
hydrocephalus while in service and that his current adult-
acquired hydrocephalus disorder was not attributable to 
service. He related that the veteran worked effectively for 
13 years and that hydrocephalus often presented itself in an 
acute manner.  The veteran's visual problems reflected only a 
mild far-sightedness and his headaches were attributed to a 
sinus disorder. 

The Board finds that the January 2004 VA medical report is 
most compelling.  The conclusion reached was based on 
objective clinical tests and findings.  This opinion was also 
rendered by a disinterested medical professional.  Most 
importantly, the opinion was based on a complete review of 
the medical evidence of record.  The January 2004 VA medical 
report also contains a rationale for the opinion reached.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for adult-acquired hydrocephalus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the veteran's claim on the 
basis that his adult-acquired hydrocephalus began during his 
service with the New Mexico Army National Guard.  The veteran 
served with the New Mexico Army National Guard from June 1986 
to September 2003.  In June 1999, the veteran was first 
diagnosed with adult-acquired hydrocephalus.  At that time, 
the official records and the medical evidence of record do 
not show that he was entitled to "veteran" status for the 
purposes of this claim, nor is he entitled to service 
connection for any injury or disability incurred during that 
time.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(e).  There is 
no competent medical evidence showing that the veteran's 
adult-acquired hydrocephalus was incurred in or aggravated 
during ACDUTRA, or as a result of an injury incurred during 
INACDUTRA.  


ORDER

Service connection for adult-acquired hydrocephalus is 
denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


